IN THE
                        TENTH COURT OF APPEALS

                              No. 10-12-00387-CR

RACHEL ANN BARLEY,
                                                       Appellant
v.

THE STATE OF TEXAS,
                                                       Appellee



                        From the 413th District Court
                           Johnson County, Texas
                           Trial Court No. F45313


                        MEMORANDUM OPINION


      Appellant, Rachel Ann Barley, appealed her convictions for three counts of

assault of a public servant. See TEX. PENAL CODE ANN. § 22.01(b)(1) (West 2011). On

October 31, 2012, appellant filed a motion to dismiss the appeal, wherein appellant

“prays that the Notice of Appeal herein be deemed withdrawn by this Court and the

appeal herein dismissed.”   Both appellant and her attorney signed the motion to

dismiss.
        Appellant’s motion to dismiss is granted, and this appeal is hereby dismissed.

See TEX. R. APP. P. 42.2(a).




                                               AL SCOGGINS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to dismiss granted; appeal dismissed
Opinion delivered and filed November 8, 2012
Do not publish
[CR25]




Barley v. State                                                                 Page 2